          Case 1:20-cv-00465-SCY-JHR Document 32 Filed 10/23/20 Page 1 of 16




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

Joleen K. Youngers, as the Personal
Representative of the Wrongful Death
Estate of Roxsana Hernandez,

                        Plaintiff,                         NO. 20-cv-00465-SCY-JHR
vs.

Management & Training Corporation,
LaSalle Corrections Transport LLC,
LaSalle Corrections West LLC,
LaSalle Management Company LLC,
Global Precision Systems LLC,
TransCor America LLC,
CoreCivic, Inc.,

                        Defendants.

                    DEFENDANTS TRANSCOR’S AND CORECIVIC’S
                           MOTION FOR PARTIAL DISMISSAL
           Defendants TransCor America, LLC (“TransCor”) and CoreCivic, Inc.
(“CoreCivic”), through counsel, move to dismiss Counts One, Two, Fourteen, and
Sixteen as against them for failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6).
TransCor and CoreCivic are filing an Answer to the remaining claims against them
concurrently with this Motion to Dismiss.

                   MEMORANDUM OF POINTS AND AUTHORITIES
I.         Factual Background
           Plaintiff, Joleen K. Youngers (“Plaintiff”), is the Personal Representative of the
Wrongful Death Estate of Roxsana Hernandez (“Hernandez”), a transgender immigration
detainee who passed away on May 25, 2018 at Lovelace Medical Center in Albuquerque,


3781373
                                               1
          Case 1:20-cv-00465-SCY-JHR Document 32 Filed 10/23/20 Page 2 of 16




New Mexico while in the physical custody of CoreCivic. (Doc. 9, ¶¶ 1, 118, 137, 140.)
As relevant to this Motion, Plaintiff alleges the following as to TransCor and CoreCivic:
           As to TransCor, Plaintiff alleges that TransCor contracted with either CoreCivic or
ICE to transport immigration detainees like Hernandez to and from CoreCivic’s Cibola
County Correctional Center (“CCCC”), for which services it received federal funds. (Id.
at ¶¶ 40–42.) Pursuant to these contracts, TransCor transported Hernandez from
Albuquerque to CCCC on May 16, 2018, the last leg in a four-day journey that started at
the San Ysidro Port-of-Entry on May 14, 2018. (Id. at ¶¶ 41, 47–117.) 1
           TransCor picked up Hernandez and 28 other transgender immigration detainees at
the ICE Criminal Alien Program facility in Albuquerque on May 16, 2018, and arrived at
CCCC at approximately 8:13 p.m. local time that same day. (Id. at ¶ 111.) Plaintiff
alleges that Hernandez was “visibly and gravely ill and suffering” and unable to eat
during the trip, and required immediate medical care. (Id. at ¶¶ 112–114.) Plaintiff further
alleges that Hernandez remained in TransCor’s custody from 8:13 p.m. until 1:15 a.m. on
May 17, 2018, when she was booked into CCCC, and that she continued to demonstrate
“obvious, serious, and emergent medical needs” during this time, but that TransCor failed
to provide adequate medical care. (Id. at ¶¶ 115–116.)
           As to CoreCivic, Plaintiff alleges that CoreCivic contracted with ICE to “manage”
CCCC, for which services it received federal funds. (Id. at ¶¶ 44, 46.) Pursuant to this
contract, CoreCivic maintained custody over Hernandez from May 16, 2018, when she
arrived at CCCC, until May 25, 2018, when she passed away at Lovelace Medical Center.
(Id. at ¶ 45.)




1
  Hernandez spent approximately five days in a “CBP lockup” in San Ysidro, California
from May 9 to May 14, 2018 before beginning the trip to CCCC. (Doc. 9 at ¶¶ 51, 61.)


3781373
                                                2
          Case 1:20-cv-00465-SCY-JHR Document 32 Filed 10/23/20 Page 3 of 16




           CoreCivic booked Hernandez into CCCC at approximately 1:15 a.m. on May 17,
2018. (Id. at ¶ 118.) Shortly thereafter, CoreCivic placed Hernandez and other detainees
in a medical waiting room to spend the night, where Hernandez slept on the floor,
allegedly unable to get up except to get a drink and use the bathroom at approximately
4:00 a.m., “beginning to lose her mental capacity.” (Id. at ¶¶ 119–122.)
           At approximately 7:25 a.m., CoreCivic “presented” Hernandez to a medical
provider for an intake screening, after which she was given electrolytes and Ensure. (Id.
at ¶¶ 124–125.) Hernandez was noted to have a fever of 102 degrees at approximately
9:00 a.m. and was transferred to a medical isolation room. (Id. at ¶¶ 126–128.) At
approximately 10:00 a.m., the onsite physician examined Hernandez, who was noted to
weigh 89 pounds at the time. (Id. at ¶¶ 129–130.) The physician diagnosed Hernandez
with dehydration, starvation, extreme weight loss, muscle wasting, untreated HIV, fever,
and cough, among other physical conditions, and ordered her to be transported
immediately to the Cibola General Hospital Emergency Room. (Id. at ¶¶ 131–133.)
CoreCivic transported Hernandez to the hospital at approximately 11:08 a.m.; she arrived
at the hospital at approximately 11:44 a.m. (Id. at ¶¶ 134–135.) Hernandez was airlifted
from Cibola General Hospital to Lovelace Medical Center at approximately 9:38 p.m.
that night due to her low blood pressure, low bodyweight, and septic shock. (Id. at ¶¶
137–138.) Hernandez passed away on May 25, 2018. (Id. at ¶ 140.)
           Plaintiff claims that CoreCivic delayed getting Hernandez proper medical care
“for over 10 hours” despite its knowledge of her “obvious, serious, and emergent medical
needs.” (Id. at ¶ 149.) Plaintiff concedes, however, that Hernandez was already “way
beyond” physicians’ ability to provide her with “meaningful care” by the time she arrived
at CCCC. (Id. at ¶ 142.)




3781373
                                             3
          Case 1:20-cv-00465-SCY-JHR Document 32 Filed 10/23/20 Page 4 of 16




II.        Legal Argument
           A pleading must contain a “short and plain statement of the claim showing that the
pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). While Rule 8 does not demand
detailed factual allegations, “it demands more than an unadorned, the-defendant-
unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
“Threadbare recitals of the elements of a cause of action, supported by mere conclusory
statements, do not suffice.” Id. “[A] complaint must contain sufficient factual matter,
accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting Bell
Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
           “A claim has facial plausibility when the plaintiff pleads factual content that
allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Iqbal, 556 U.S. at 678. “[W]hen the allegations in a complaint,
however true, could not raise a claim of entitlement to relief, this basic deficiency should
… be exposed at the point of minimum expenditure of time and money by the parties and
the court.” Twombly, 550 U.S. at 558 (citations and internal quotations omitted). Thus, a
motion to dismiss for failure to state a claim must be granted when a plaintiff has not
“nudged his claims across the line from conceivable to plausible.” Id. at 569.
           The allegations in Counts One, Two, Fourteen, and Sixteen of the First Amended
Complaint fail to meet this standard as to TransCor and CoreCivic. As such, these claims
should be dismissed as to these Defendants.
           A.    Plaintiff Fails to State a Claim for Violation of the Rehabilitation Act
                 (Count One).
           Section 504 of the Rehabilitation Act provides: “No otherwise qualified individual
with a disability ... shall, solely by reason of her or his disability, be excluded from the
participation in, be denied the benefits of, or be subjected to discrimination under any
program or activity receiving Federal financial assistance or under any program or


3781373
                                               4
          Case 1:20-cv-00465-SCY-JHR Document 32 Filed 10/23/20 Page 5 of 16




activity conducted by any Executive agency....” 29 U.S.C. § 794(a) (emphasis added).
“The Department of Health, Education and Welfare, the agency charged by the Executive
with coordinating the issuance of regulations under the Rehabilitation Act, see Exec.
Order No. 11914, 41 Fed. Reg. 17871 (1976), has interpreted the term ‘Federal financial
assistance’ not to include government procurement contracts—i.e., contracts in which
goods or services are sold or purchased by the government at fair market value.”
Jacobson v. Delta Airlines, Inc., 742 F.2d 1202, 1209–10 (9th Cir. 1984) (citing 45
C.F.R. § 84.3(h) (1983)). Moreover, “[c]ourts interpreting [section] 504 of the
Rehabilitation Act have consistently construed ‘Federal financial assistance’ to mean the
federal government’s provision of a subsidy to an entity, not the federal government’s
compensation of an entity for services provided.” Abdus-Sabur v. Hope Village, Inc., 221
F. Supp. 3d 3, 9–11 (D. D.C. 2016) (quoting Lee v. Corr. Corp. of Am., 61 F. Supp. 3d
139, 144 (D.D.C. 2014)); Shotz v. Am. Airlines, Inc., 420 F.3d 1332, 1335 (11th Cir.
2005) (“Generally, ‘to determine the applicability of [the Rehabilitation Act], [a court]
must determine whether the government intended to give [the defendant] a subsidy,’ as
opposed to compensation.”) (quoting DeVargas v. Mason & Hanger–Silas Mason Co.,
911 F.2d 1377, 1382 (10th Cir. 1990), cert. denied, 498 U.S. 1074 (1991)); Moreno v.
Consolidated Rail Corp., 99 F.3d 782, 787–88 (6th Cir. 1996) (finding defendant
received federal financial assistance for purposes of Rehabilitation Act liability after
finding that defendant’s receipt of federal money was subsidized assistance rather than a
“quid pro quo for its services as a contractor”); Nolley v. Cty. of Erie, 776 F. Supp. 715,
742–43 (W.D.N.Y. 1991) (collecting cases for the proposition that “several courts have
held that an entity receives financial assistance when it receives a subsidy”) (internal
citations and quotations omitted); Bachman v. Am. Soc. Of Clinical Pathologists, 577 F.
Supp. 1257, 1264 (D.N.J. 1983) (holding the term “assistance” connotes a transfer of



3781373
                                            5
          Case 1:20-cv-00465-SCY-JHR Document 32 Filed 10/23/20 Page 6 of 16




government funds by way of subsidy); Cook v. Budget Rent-A-Car Corp., 502 F. Supp.
494, 497 n.6 (S.D.N.Y. 1980) (concluding that contracts in which goods or services are
purchased by the government for its own account at fair market value are exempted from
definition of “federal financial assistance”).
           Here, TransCor and CoreCivic do not dispute that they receive federal funds to
transport and house immigration detainees at CCCC. Nor, it appears, does Plaintiff, who
concedes that both entities “receive[ ] federal funds for [their] services pursuant to [their]
contracts with ICE.” (Doc. 9 at ¶¶ 41, 46.) But contractual arrangements, such as those
between ICE, CoreCivic, and TransCor, by which TransCor and CoreCivic transport
and/or house immigration detainees at CCCC in exchange for agreed-upon rates, are not
subsidies. See Jacobson, 742 F.2d at 1210 (“[I]n determining which programs are subject
to the civil rights laws courts should focus not on market value but on the intention of the
government. Courts should determine whether the government intended to provide
assistance or merely to compensate.”); see also Lee, 61 F. Supp. 3d at 144 (finding that
CoreCivic’s receipt of federal funding through its contracts with the Federal Bureau of
Prisons and the United States Marshals Service to house inmates at the Correctional
Treatment Facility did not constitute “Federal financial assistance” within the meaning of
the Rehabilitation Act).
           Because Plaintiff has not alleged facts that plausibly demonstrate that TransCor
and CoreCivic receive federal financial assistance with regard to CCCC, her claims for
violation of the Rehabilitation Act against these Defendants fail as a matter of law. See
Nelson v. Miller, 170 F.3d 641, 653. n.8 (6th Cir. 1999) (affirming dismissal of the
plaintiffs’ Rehabilitation Act claim in part because they did not sufficiently plead the
“financial assistance jurisdictional prerequisite contained therein”); see also Logan v.
Corr. Corp. of Am., No. 1:12–cv–0003, 2012 WL 2160276, at *7 (M.D. Tenn. June 12,



3781373
                                                 6
          Case 1:20-cv-00465-SCY-JHR Document 32 Filed 10/23/20 Page 7 of 16




2012) (dismissing the plaintiff’s Rehabilitation Act claim where the plaintiff failed to
allege that the defendant received federal financial assistance); Williams v. Smith,
1:10CV501, 2010 WL 2816714, at *2 (M.D.N.C. July 15, 2010) (“Because the
Complaint contains no allegations regarding receipt of federal funds by that state agency,
Plaintiff’s Rehabilitation Act claim against Defendant Smith in his official capacity fails
as a matter of law.”) (citation omitted); Paulone v. City of Frederick, 718 F. Supp. 2d
626, 634 (D. Md. 2010) (dismissing the plaintiff’s Rehabilitation Act claim where she
“failed to allege that any program or activity implicated by the complaint received federal
funds”). Unless Plaintiff can articulate a good-faith basis to allege otherwise, Count One
should be dismissed as to both TransCor and CoreCivic with prejudice. See Phillips v.
Tiona, No. 10-CV-00334-PAB-KMT, 2011 WL 2198493, at *2 (D. Colo. June 7, 2011)
(dismissing the plaintiff’s Rehabilitation Act claim with prejudice for failing to allege the
defendant received federal funds for a program or activity and for also failing to argue
that the deficiency could be cured by amendment).
           B.    Plaintiff Fails to State a Claim for Negligence Per Se (Count Two).
           To state a claim for negligence per se against TransCor and CoreCivic, Plaintiff
must allege: (1) the existence of a statute or regulation that prescribes certain actions or
defines a standard of conduct, either explicitly or implicitly; (2) that these Defendants
violated the statute or regulation; (3) that Hernandez was in the class of persons sought to
be protected by the statute or regulation; and (4) that the harm or injury to Hernandez was
generally of the type the legislature sought to prevent by passing the statute or regulation.
Cobb v. Gammon, 2017-NMCA-022, ¶ 43, 389 P.3d 1058. “Negligence per se exists only
where a statutory or regulatory provision imposes an absolute duty to comply with a
specific requirement.” Id. “[T]he statute or regulation at issue must define with specificity
what is reasonable in a particular circumstance, such that the jury does not have to



3781373
                                               7
          Case 1:20-cv-00465-SCY-JHR Document 32 Filed 10/23/20 Page 8 of 16




undertake that inquiry.” Thompson v. Potter, 2012-NMCA-014, ¶ 32, 268 P.3d 57
(internal citation and quotation omitted); See also Parker v. E.I. DuPont de Nemours &
Co., Inc., 1995-NMCA-086, ¶ 40, 909 P.2d 1 (“In order to hold a defendant liable under a
claim of negligence per se, the defendant must be shown to have violated a specific
statute.”). The duty specified by the statute or regulation must be “distinguishable from
the ordinary standard of care.” Cobb, 2017-NMCA-022 at ¶ 43.
           Negligence per se is not applicable to “an entity’s alleged failure to comply with
internal rules or policies.” See Valdez-Barela v. Corr. Corp. of Am. and Corizon Health,
Inc., No. A-1-CA-37384, 2019 WL 3766391, at *9 (N.M. App. July 16, 2019). Similarly,
violation of the terms of a contract does not establish negligence per se. See Grassie v.
Roswell Hosp. Corp., 2011-NMCA-024, ¶ 77, 258 P.3d 1075 (“We doubt that the
Agreement by itself can or should be used to set the definitive standard of conduct
against which the Hospital’s action must be measured.”) (citing cases); see also Garcia v.
Rodey, Dickason, Sloan, Akin & Robb, P.A., 1988-NMSC-014, ¶ 21 750 P.2d 757
(holding that “[a] private action for the breach of [the Code of Professional Conduct and
Attorney’s Oath] by an attorney will also not lie,” and rejecting the plaintiff’s analogy
that “a civil action will lie for the breach of a statutory duty as negligence per se”).
Violation of internal rules or policies, contracts, licensing or accreditation standards, and
similar documents will—at most—be evidence of negligence, but does not constitute
negligence per se. See Grassie, 2011-NMCA-024 at ¶ 7 (“The Agreement is evidence of
a standard the Hospital set for itself. But a failure to follow it may or may not be
negligent when viewed in the context of the entire screening process actually
undertaken.”); see also 2 Titchnell v. United States, 681 F.2d 165, 173 (3rd Cir. 1982)
(“Mere failure to act in accordance with one’s own internal procedures, however, will not

2
    The following cases were all cited by the Grassie court in support of its ruling.


3781373
                                                8
          Case 1:20-cv-00465-SCY-JHR Document 32 Filed 10/23/20 Page 9 of 16




automatically thereby render a health care facility negligent.”); FFE Transp. Servs., Inc.
v. Fulgham, 154 S.W.3d 84, 92 (Tex. 2004) (noting that self-imposed or internal policies
by themselves do not determine the governing standard of care); Pedroza v. Bryant, 677
P.2d 166, 170–71 (Wash. 1984) (noting that the accreditation standards of the Joint
Commission on Accreditation of Hospitals and the hospitals’ own by-laws could serve as
sources of the standard of care applicable to the hiring of doctors); Sapp v. W.T. Grant
Co., 341 P.2d 826, 828 (Cal. App. 1959) (noting that internal operating rules of a railway
company would be used as evidence bearing on the standard of care appropriate for truck
crossings); Bryan v. S. Pac. Co., 86 P.2d 761, 765 (Ariz. 1955) (noting that internal rules
have probative value in establishing negligence, but that violation of internal rules would
not constitute negligence per se).
           Here, Plaintiff alleges only that TransCor and CoreCivic violated ICE’s
Performance-Based National Detention Standards, IHSC Directives, the DHS Directive
on compliance with § 504 of the Rehabilitation Act, their contracts with ICE, and
unspecified “licensing standards.” (Doc. 9 at ¶¶ 152–63.) She fails, however, to identify
any statutes these Defendants are alleged to have violated. And although she references
unspecified “regulations” (Doc. 9 at ¶ 163), she fails to identify the particular regulations
at issue. As such, it is impossible for either these Defendants or the Court to determine
whether the “regulations” “impose[ ] an absolute duty to comply with a specific
requirement,” Cobb, 2017-NMCA-022 at ¶ 43, and whether they are sufficiently specific
as to “what is reasonable in a particular circumstance, such that the jury does not have to
undertake that inquiry,” Thompson, 2012-NMCA-014 at ¶ 32. The Court should therefore
dismiss Plaintiff’s negligence per se claim as to TransCor and CoreCivic. 3

3
  Plaintiff’s negligence per se claim is also unnecessary, as “negligence per se is not
technically a separate cause of action.” Rawers v. United States, No. CIV 19-0034
JB\CG, 2020 WL 5663427, at *39 (D.N.M. Sept. 23, 2020) (internal citation quotation


3781373
                                             9
      Case 1:20-cv-00465-SCY-JHR Document 32 Filed 10/23/20 Page 10 of 16




          C.    Plaintiff Fails to State Claims for Negligent Hiring, Retention,
                Training, and Supervision (Counts Fourteen and Sixteen).
          To state a claim for negligent hiring or retention, Plaintiff must allege “that the
employee was unfit, considering the nature of the employment and the risk he posed to
those with whom he would foreseeably associate, and that the employer knew or should
have known that the employee was unfit.” Lessard v. Coronado Paint & Decorating
Center, Inc., 2007-NMCA-122, ¶ 28, 168 P.3d 155 (quoting Valdez v. Warner, 1987-
NMCA-076, ¶ 11, 742 P.2d 517). Similarly, to state a claim for negligent training or
supervision, Plaintiff must allege that the harm to Hernandez “was caused by the
[employer’s] negligence in . . . training, . . . supervising, or otherwise controlling the
[employee].” Lessard, 2007-NMCA-122 at ¶ 28 (quoting Restatement (Third) of Agency
§ 7.05(1) (2006)). Such claims, however, require more than an allegation of a single
incident in which a single plaintiff was harmed. See, e.g., Linkewitz v. Robert Heath
Trucking, Inc., No. CV 13-0420 WPL/RHS, 2013 WL 12138884, at *6 (D.N.M. Aug. 13,
2013) (the plaintiff’s allegations of a single accident involving one employee were
insufficient to state a claim for negligent training and supervision against the corporate
defendant even where the plaintiff alleged other accidents involving other employees of
the defendant); see also City of Canton, Ohio v. Harris, 489 U.S. 378 (1989) (holding, in
the context of a § 1983 failure to train claim, that “[t]hat a particular officer may be
unsatisfactorily trained will not alone suffice to fasten liability on the city, for the
officer’s shortcomings may have resulted from factors other than a faulty training
program.”)
          In Linkewitz, the plaintiff alleged that the defendant trucking company negligently
hired and retained the defendant driver. Specifically, the plaintiff alleged that the driver


omitted). Instead, it is “a method of proving negligence where a cause of action already
exists.” Garcia, 1988-NMSC-014 at ¶ 21.


3781373
                                              10
      Case 1:20-cv-00465-SCY-JHR Document 32 Filed 10/23/20 Page 11 of 16




had numerous motor vehicle violations on her record prior to the subject collision, and
that these violations “should have alerted [the trucking company] that [the driver] [was]
unsafe.” Linkewitz, 2013 WL 12138884 at *5. Ruling on a motion for judgment on the
pleadings, the district court found that the allegations made it plausible that the trucking
company should have known that the driver was unfit to drive for the company, and that
it would have known if it had followed the regulations requiring it to check the driver’s
driving history. Id.
          Here, because no such allegations exist, the opposite outcome should result.
Plaintiff does not allege that the TransCor and CoreCivic employees involved in
transporting and housing Hernandez were unfit in any way. Rather, Plaintiff appears to
assume that because Hernandez was injured, the employees must have been unfit, a
proposition for which no authority exists. Even “adequately trained officers occasionally
make mistakes; the fact that they do says little about the training program or the legal
basis for holding the city liable.” City of Canton, 489 U.S. at 391. The same argument
applies to hiring and retention claims—even employees who are otherwise fit for duty
occasionally make mistakes; the fact that they do says little about whether they were fit to
be hired or retained. Because Plaintiff failed to allege a basis for either TransCor or
CoreCivic to know that the employees involved in the transportation and housing of
Hernandez at CCCC were unfit for duty, her claims for negligent hiring and retention
should be dismissed.
          The Linkewitz plaintiff further alleged that the trucking company negligently
trained and supervised the driver. There, as here, the plaintiff made only conclusory
allegations that the employer failed to properly train, monitor, and supervise the
defendant driver, and that this breach of duty was a proximate cause of the plaintiff’s
injuries. Linkewitz, 2013 WL 12138884 at *6. The plaintiff did not allege what the



3781373
                                            11
      Case 1:20-cv-00465-SCY-JHR Document 32 Filed 10/23/20 Page 12 of 16




purported deficiencies were, only that the training and supervision were deficient. Id. The
district court found that “[t]hese conclusory statements cannot suffice on their own to
state a claim.” Id. (citing Iqbal, 556 U.S. at 678, and Twombly, 550 U.S. at 555.)
          The Linkewitz court also rejected the plaintiff’s argument that the fact that the
trucking company as a whole had 16 reported crashes over a 24-month period supported
the negligent training and supervision claim. Id. The court agreed with the trucking
company that those crashes were not relevant to a claim that the trucking company did
not properly train or supervise the particular driver at issue, stating that: “any purported
connection between a history of accidents not involving [the driver] and the accident in
question is, without more, too attenuated for purposes of stating a claim of negligent
training.” The court further rejected the plaintiff’s argument that the fact that the driver
was allegedly negligent in the subject collision meant that the trucking company must
have been negligent in supervising or training her, stating that: “[w]hile it is possible that
[the driver’s] alleged negligence, taken as true, can be attributed to a failure to properly
train her, that mere possibility is not enough; Twombly demands that factual allegations
be enough to raise a right to relief above the speculative level.” Id. (internal citation and
quotation omitted).
          Here, the same outcome should result. Plaintiff does not allege any particular
deficiencies in either TransCor’s or CoreCivic’s training programs, or any histories of
misbehavior by the employees involved in transporting and housing Hernandez at CCCC
that would suggest a failure to properly supervise them. Rather, as with her negligent
hiring and retention claims, Plaintiff appears to assume that because Hernandez was
injured, the employees must have been improperly trained and supervised, a proposition
for which no authority exists, and which the Linkewitz court specifically rejected. See
Linkewitz, 2013 WL 12138884 at *6. Again, even “adequately trained officers



3781373
                                             12
       Case 1:20-cv-00465-SCY-JHR Document 32 Filed 10/23/20 Page 13 of 16




occasionally make mistakes; the fact that they do says little about the training program or
the legal basis for holding the city liable.” City of Canton, 489 U.S. at 391. Because
Plaintiff failed to allege a basis to believe that either TransCor’s or CoreCivic’s training
and supervision of the employees involved in the transportation and housing of
Hernandez at CCCC were deficient, her claims for negligent training and supervision
should be dismissed as well.
III.      Conclusion
          For the reasons stated above, Counts One, Two, Fourteen, and Sixteen should be
dismissed as to TransCor and CoreCivic. Unless Plaintiff can provide a good-faith basis
to believe that amending the FAC could cure the deficiencies, these claims should be
dismissed with prejudice. See Rosenfield v. HSBC Bank, USA, 681 F.3d 1172, 1189 (10th
Cir. 2012) (“[A] dismissal with prejudice is appropriate “where [the] complaint fails to
state a claim ... and granting leave to amend would be futile.”) (quoting Brereton v.
Bountiful City Corp., 434 F.3d 1213, 1219 (10th Cir. 2006)).


          Dated: October 23, 2020

                                        /s/ Jacob B. Lee
                                        DANIEL P. STRUCK, AZ Bar No. 012377
                                        JACOB B. LEE, AZ Bar No. 030371
                                        STRUCK LOVE BOJANOWSKI & ACEDO, PLC
                                        3100 West Ray Road, Suite 300
                                        Chandler, AZ 85226
                                        Tel.: (480) 420-1600
                                        Fax: (480) 420-1696
                                        dstruck@strucklove.com
                                        jlee@strucklove.com

                                        DEBORAH D. WELLS
                                        DEBRA J. MOULTON
                                        KENNEDY, MOULTON & WELLS, P.C.



3781373
                                            13
      Case 1:20-cv-00465-SCY-JHR Document 32 Filed 10/23/20 Page 14 of 16




                                  2201 San Pedro NE, Bldg. 3, Suite 200
                                  Albuquerque, New Mexico 87110
                                  Tel.: (505) 884-7887
                                  Fax: (505) 884-7123
                                  ddwells@kmwpc.com
                                  dmoulton@kmwpc.com

                                  Attorneys for Defendants TransCor America, LLC
                                  and CoreCivic Inc.




3781373
                                      14
      Case 1:20-cv-00465-SCY-JHR Document 32 Filed 10/23/20 Page 15 of 16




                                CERTIFICATE OF SERVICE
          I hereby certify that on October 23, 2020, I electronically transmitted the attached
document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
Notice of Electronic Filing to the following CM/ECF registrants:

          Dale Melchert
          Transgender Law Center
          P.O. Box 70976
          Oakland, CA 94612
          Email: dale@transgenderlawcenter.org
          Attorney for Plaintiff
          Irene R Lax
          Grant & Eisenhofer P.A.
          485 Lexington Avenue, 29th Floor
          New York, NY 10017
          Email: ilax@gelaw.com
          Attorney for Plaintiff
          Kimberly A. Evans
          Grant & Eisenhofer P.A.
          123 S. Justison Street, 7th Floor
          Wilmington, DE 19801
          Email: kevans@gelaw.com
          Attorney for Plaintiff
          Lynly Egyes
          Transgender Law Center
          P.O. Box 70976
          Oakland, CA 94612
          Email: lynly@transgenderlawcenter.org
          Attorney for Plaintiff
          R. Andrew Free
          P.O. Box 90568
          Nashville, TN 37209
          Email: andrew@immigrantcivilrights.com
          Attorney for Plaintiff
          Daniel Yohalem
          Daniel Yohalem Attorney at Law
          1121 Paseo de Peralta
          Santa Fe, NM 87501
          Email: daniel.yohalem@gmail.com
          Attorney for Plaintiff



3781373
                                               15
      Case 1:20-cv-00465-SCY-JHR Document 32 Filed 10/23/20 Page 16 of 16




          Adam D. Rafkin
          Adam D. Rafkin, PC
          PO Box 1912
          Ruidoso, NM 88355
          Email: rr@rafkinlaw.com
          Attorney for Defendants
          LaSalle Corrections Transport LLC,
          LaSalle Management Company LLC,
          LaSalle Corrections West LLC



                                                /s/Jacob B. Lee




3781373
                                           16
